Citation Nr: 1620854	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-41 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to June 1972.  He died in October 2011 and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In March 2016, the Board granted the appellant's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2)  (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obliged to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Veteran died in October 2011.  His death certificate lists the causes of death as acute myocardial stroke, arterial hypertension, and a cerebral tumor.  There are no other conditions listed as contributing to the Veteran's death.  At the time of his death, service connection was in effect for chronic lumbar strain with lumbar degenerative joint disease, impairment of the left knee, right knee degenerative joint disease, bilateral radiculopathy of the lower extremities, and otitis externa.  The appellant contends that all of the Veteran's service-connected disabilities contributed to his death.

In a March 2014 letter, C.E.M. Quesada, M.D. indicated that the Veteran presented for treatment in 1995 for severe headaches, dizziness, and partial seizures.  A neurology work-up was completed and he was diagnosed as having a brain tumor.  Dr. Quesada concluded that the Veteran experienced "medical conditions secondary to his military performance which was critical in the development of cardiovascular and neurological disorders."  There was no further explanation or rationale provided for this opinion.

In light of the fact that Dr. Quesada's March 2014 letter suggests that the Veteran's cardiovascular and neurological disorders (including a brain tumor) may be related to service and the fact that arterial hypertension and a cerebral tumor contributed to his death, a medical opinion is needed to address the nature and etiology of his cause of death.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported in a September 2011 statement (VA Form 21-4138) and on an October 2011 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he had applied for Social Security Administration (SSA) supplemental security income (SSI) and/or disability benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination(s) have not yet been associated with the file and may be relevant. 

Additionally, a January 2010 VA primary care telephone clinic note and an October 2011 examination report from HIMA indicate that the Veteran received treatment for a brain tumor at the VA Medical Centers in Tampa, Florida (VAMC Tampa) and San Juan, Puerto Rico (VAMC San Juan) in 1997.  There are few and variously dated VA treatment records from VAMC San Juan in the file and none are dated as early as 1997.  There are no treatment records from VAMC Tampa in the file.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, the January 2010 VA primary care telephone clinic note and the Veteran's October 2011 death certificate reflect that he received relevant treatment from Dr. Pita and Hospital HIMA-San Pablo.  Although some records from these treatment providers are in the file, it appears that there may be additional relevant records that have not yet been obtained.  When VA becomes aware of private treatment records it will specifically notify the appellant of the records and ask for a release to obtain the records.  If the appellant does not provide the release, VA should ask the appellant to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any additional relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

The appellant has alleged that the Veteran was exposed to herbicides in service and that his fatal disabilities were related to that exposure.  VA has adopted specific procedures to determine whether a claimant was exposed to herbicides in locations other than along the demilitarized zone (DMZ) in Korea, the Republic of Vietnam, and Thailand.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (August 7, 2015), directs, that where a claimant alleges exposure to herbicides in an area outside Vietnam, the DMZ in Korea, or Thailand, a request will be sent to the claimant for the approximate dates, location, and nature of the alleged herbicide exposure. 
If the claimant furnishes the requested information, the description of the exposure is to be furnished to the Compensation Service and a request for review of the Department of Defense's inventory of herbicide operations is to be made to determine whether herbicides were used as alleged.  If such alleged use is not confirmed by the Compensation Service, a determination is to be made as to whether the claimant provided sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center (JSRRC).  If sufficient information has been provided, a request is to be sent to the JSRRC for verification of the claimant's exposure to herbicides.  If, however, the claimant fails to provide sufficient information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144   (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

The AOJ has not asked the appellant to furnish information concerning when, where, and how the Veteran was exposed to herbicides and has not otherwise completed the necessary development as required by M21-1.  Such development should be accomplished on remand.

In addition, the Veteran's complete service personnel records may contain information to corroborate the alleged exposure to herbicides in service.  Hence, on remand, the AOJ should attempt to obtain a complete copy of the Veteran's Official Military Personnel File.

Lastly, in the March 2012 decision, the RO denied entitlement to accrued benefits. Later that month, the appellant submitted a notice of disagreement with respect to the March 2012 decision.  A statement of the case has not been issued as to this matter.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand this matter for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case as to the issue of entitlement to accrued benefits.  This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

2.  Ask the appellant to identify the location and name of any VA or private medical facility where the Veteran received treatment for a brain tumor, a cardiovascular system disability, and a cardiac disability, to include the dates of any such treatment.

The appellant shall also specifically be asked to complete authorizations for VA to obtain all records of the Veteran's treatment for a brain tumor, a cardiovascular system disability, and a cardiac disability from Dr. Pita (see the January 2010 VA primary care telephone encounter note), Hospital HIMA-San Pablo (see the Veteran's October 2011 death certificate), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the appellant fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.

3.  Ask the appellant to identify the approximate date(s), location(s), and nature of the Veteran's alleged herbicide exposure in service.  Thereafter, complete any other required development pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (August 7, 2015).  All such evidentiary development must be documented in the file.

4.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from VAMC Tampa dated from June 1972 through October 2011;
(b)  all records from the VA Caribbean Healthcare System dated from June 1972 through October 2011; and
(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or SSI benefits, including any records relied upon to make the decision(s).

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

6.  Obtain a copy of the Veteran's complete Official Military Personnel File.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, service personnel records, and SSA records, all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the cause of the Veteran's death.

The opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's service-connected disabilities (chronic lumbar strain with lumbar degenerative joint disease, impairment of the left knee, right knee degenerative joint disease, bilateral radiculopathy of the lower extremities, and otitis externa) contributed significantly or materially to cause his death (e.g., hastened death or rendered him less capable of resisting the conditions that caused death)?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal acute myocardial stroke was related to potential herbicide exposure in service or was otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal arterial hypertension had its clinical onset in service, had its onset in the year immediately following service, was related to potential herbicide exposure in service, or was otherwise the result of a disease or injury in service?

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal cerebral tumor had its clinical onset in service, had its onset in the year immediately following service, was related to potential herbicide exposure in service, or was otherwise the result of a disease or injury in service?

The opinion provider must provide reasons for each opinion given. 

8.  If the claim of entitlement to service connection for the cause of the Veteran's death remains denied, the AOJ shall issue a supplemental statement of the case. After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




